UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 98-60728
                           Summary Calendar


SHARRON W. TRICE,

                                                Plaintiff - Appellant,

                                 VERSUS

BOARD OF TRUSTEES OF THE OKOLONA MUNICIPAL SEPARATE SCHOOL
DISTRICT; W. HOWARD GUNN, in his capacity as board member; EDDIE
BRASFIELD, in his capacity as board member; WILLIAM RANDLE, in his
capacity as board member; LYNN FAIR, in his c a p a c i t y a s b o a r d
member; GERALD HEGAN, individually, and in    his capacity as
Superintendent,

                                               Defendants - Appellees.



           Appeal from the United States District Court
             for the Northern District of Mississippi
                         (1:97-CV-234-B-D)

                             June 11, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

Per Curiam:1

     Sharron Trice (“Trice”) worked as the director of the Vo-Tech
Complex for the Okolona Municipal Separate School District from

1995 to 1997.   In 1997, upon the superintendent’s recommendation,

the school board voted not to renew Trice’s employment contract.

Trice sued the school district, the school board members, and the

superintendent (“Defendants”), alleging (1) race discrimination;


      1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(2) violation of her First Amendment right to free speech; (3)

violation of her right to due process; (4) violation of the School

Employment Procedures Act; (5) violation of the personnel appraisal

process and other established policies, practices and procedures of

the school district.   The district court granted the Defendants’

motion for summary judgment.    Trice Appeals.

     We review a grant of summary judgment de novo, viewing the

facts and inferences in the light most favorable to the nonmovant.

See Hall v. Gillman Inc., 81 F.3d 35,36-37 (5th Cir. 1996).        After

a careful review of the briefs and the record, we conclude that the

district   court   properly   granted   summary   judgment   for    the

Defendants. We affirm for the reasons given by the district court.

     AFFIRMED.




                                  2